Exhibit 10.5

COMPENSATION MODIFICATION AGREEMENT

This Compensation Modification Agreement is made as of the 2nd day of February,
2011, by and between O’Connell Benjamin, (hereinafter referred to as the
“Employee”) and Authentidate Holding Corp., a Delaware corporation with
principal offices located at 300 Connell Drive, 5th Floor, Berkeley Heights, New
Jersey 07922 (hereinafter referred to as the “Company”).

WHEREAS, the Employee is currently employed by the Company as its President and
had entered into an Employment Agreement dated as of January 1, 2009 setting
forth the terms and conditions of his employment (the “Employment Agreement”);
and

WHEREAS, as of February 2010, the Company implemented a salary reduction program
applicable to its employees in an effort to reduce the Company’s cash
expenditures; and

WHEREAS, in February 2010, both the Company and the Employee agreed to modify
the rate at which Employee was compensated in accordance with the provisions of
a Compensation Modification Agreement entered into as of February 18, 2010 (the
“Modification Agreement”); and

WHEREAS, the Company wishes to further extend such salary reduction program and
to amend the definition of the term “Cash Flow Breakeven” as such term is used
in the Modification Agreement and Employee consents to such measures.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Employee hereby agrees to continue to accept the reduction in his Base Salary
originally consented to in accordance with the Modification Agreement such that
his reduced Base Salary shall be equal to 85% of the Base Salary payable to him
under the Employment Agreement (“Reduced Salary”) until such time as the Company
achieves Cash Flow Breakeven, as defined below.

 

2. Company and Employee agree that for the purpose of determining the Severance
Payment, as defined in the Employment Agreement, the term Base Salary shall mean
the Employee’s Base Salary as it exists on the day immediately prior to
February 1, 2010 and no such amounts shall be calculated by reference to the
Reduced Salary.

 

3.

In consideration of the continued acceptance of the Reduced Salary by Employee,
the Company hereby grants to Employee such number of options to purchase shares
of the Company’s common stock (the “Options”) as is equal to 15% of Employee’s
Base Salary payable for a period of one year. For example, if the Employee’s
Base Salary is $260,000 per annum, Employee shall be granted Options to purchase
39,000 shares of the Company’s common stock under this Agreement. Such Options
shall be granted under the Company’s 2010 Employee Stock Option Plan (the “2010
Plan”) and shall be subject to the terms and conditions thereof except as such
terms may be modified by the Employment Agreement. Such Options shall be
exercisable for a period of ten (10) years at a per share exercise price equal
to the closing price of the Company’s common stock, as reported on the Nasdaq
Capital Market, on the date on which this agreement has been executed by both
the Company and Employee. The Options shall only vest and become exercisable
upon either (i) the date determined by the Compensation Committee of the Board
of Directors that the Company achieves Cash Flow Breakeven (as defined below) or
(ii) in the event

 

- 1 -



--------------------------------------------------------------------------------

 

Employee’s employment is terminated either (a) by the Company without “Cause”
(as such term is defined in the Employment Agreement) or (b) by the Employee for
“Good Reason” (as such term is defined in the Employment Agreement).

 

4. As used in this Agreement, the term “Cash Flow Breakeven” means that the
Company has achieved positive cash flow from operations for two consecutive
fiscal quarters ending no later than the end of the fiscal quarter ending
September 30, 2012, determined by reference to the revenues and other amounts
received by the Company from its operations; provided, however, that as used
herein, the term “cash flow from operations” shall not include (a) amounts
received from the sale, lease or disposition of (i) fixed or capital assets,
except for amounts received in the ordinary course of business; or (ii) any
subsidiary company; (b) capital expenditures; (c) interest income and expense;
and (d) other non-operating items as determined in accordance with generally
accepted accounting principles in the United States as consistently applied
during the periods involved.

 

5. In further consideration of the Employee’s continued acceptance of the
Reduced Salary, the Company hereby agrees to amend the definition of the term
“Measurement Period” as such term is utilized in the award of stock options
granted in consideration of the execution by the Employee of the Modification
Agreement (the “2010 Option”), so that as modified, the definition of the term
“Measurement Period” used in the 2010 Option shall mean “prior to the end of the
Company’s fiscal quarter ending September 30, 2012.”

 

6. Employee acknowledges and agrees that the arrangements set forth herein shall
not constitute “Good Reason” as defined under the Employment Agreement. The
Employee agrees and understands that nothing in this agreement shall confer any
right with respect to continuation of employment by the company, nor shall it
interfere in any way with the Employee’s right or the Company’s right to
terminate the Employee’s employment at any time, with or without cause.

 

7. Nothing in this Agreement shall create or be construed or interpreted as
creating any contract of employment for any term between the Company and
Employee.

 

8. This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements between the parties, whether oral or written,
with respect to the subject matter hereof. No change, addition or amendment
shall be made hereto, except by written agreement signed by the parties hereto.
Except for the amendments agreed upon by the parties as set forth herein, the
Employment Agreement has not otherwise been modified by the parties. Except as
may be expressly set forth herein, nothing herein shall constitute a waiver by
either the Company or Employee of all other restrictions, rights or remedies
that either may have.

 

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

  AUTHENTIDATE HOLDING CORP.     EMPLOYEE   By:  

/s/ J. Edward Sheridan

    By:  

/s/ O’Connell Benjamin

    Name:   J. Edward Sheridan       Name:   O’Connell Benjamin     Title:  
Chairman        

 

- 3 -